 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KERRY BOULTON, et al.,                             No. 2:15-cv-2384 MCE AC
12                       Plaintiffs,
13            v.                                         ORDER
14    U.S. TAX LIEN ASSOCIATION, LLC, et
      al.,
15
                         Defendants.
16

17

18          On August 22, 2018, the undersigned granted in part defendants’ motion for discovery

19   sanctions based on plaintiffs’ failure to comply with the court’s July 18, 2018 order. ECF No. 59.

20   Defendants were ordered to submit the billing records necessary to calculate fees. Id. Defendants

21   have done so, and the court hereby orders fees in the amount of $10,380.

22                                        I. Relevant Background

23          On August 3, 2018, defendants filed an ex parte application based on plaintiffs’ failure to

24   comply with the court’s July 18, 2018 order. ECF No. 53. The order, in relevant part, directed

25   plaintiffs to provide written responses to defendants’ First Set of Interrogatories and First Set of

26   Requests for production, within 10 days of the order; produce all non-privileged documents

27   responses to defendants’ First Set of Request for Production propounded on plaintiffs, within 10

28   days of the order; plaintiff Kerry Boulton to appear for a deposition in Sacramento, California on
                                                        1
 1   August 6, 2018 at 10:00 a.m.; plaintiff Ane Marie Lacy to appear for a deposition in Sacramento,
 2   California on August 7, 2018 at 10:00 a.m.; Plaintiff William Gamba to appear for a deposition in
 3   Sacramento, California on August 8, 2018 at 10:00 a.m.; plaintiff Luca Angelucci to appear for a
 4   deposition in Sacramento, California on August 9, 2018 at 10:00 a.m.; and plaintiff Jeremy
 5   Andrews to appear for a deposition in Sacramento, California on August 10, 2018 at 10:00 a.m.
 6   ECF No. 51. The July 18, 2018 order further ordered defendants to submit billing records
 7   necessary to calculate attorneys’ fees as sanctions. Id. On August 9, 2018, after defendants
 8   submitted the appropriate documentation to calculate fees, the court ordered fees in the amount of
 9   $7,450 to be paid to defendants within 10 days of the order. ECF No. 55. Plaintiffs were further
10   warned that failure to timely comply with the order, may result in further sanctions, up to and
11   including dismissal of the action. ECF Nos. 51, 55.
12          On August 7, 2018, the court determined a hearing on defendants’ ex parte application
13   was appropriate. ECF No. 54. On August 22, 2018, the court granted defendants’ motion in part
14   and ordered that an award of fees as sanctions would follow separately upon the submission of
15   the necessary documentation from defendants. ECF No. 59. Defendants submitted the necessary
16   documentation on August 27, 2018. ECF Nos. 60, 61. Plaintiffs did not file a response or
17   objections.
18                                               II. Analysis
19          The parties have not disputed that the appropriate method for computing fees in this case
20   is the lodestar approach, in which the court multiplies the number of hours reasonably expended
21   on the litigation by a reasonable hourly rate. Cunningham v. City of Los Angeles, 879 F.2d 481,
22   484 (9th Cir. 1988). In order to reach a determination of total fees owed as sanctions, the court
23   must consider (1) when the billable hours began to run towards sanctions, and (2) the appropriate
24   rates by which to multiply the hours for each billing individual.
25          As to the first matter, the court determines that hours began to run towards sanctions for
26   all discovery related efforts in connection with the motion to compel commencing on July 28,
27   2018. It is clear to the court that had plaintiffs complied with the court’s July 18, 2018 order, no
28   further hours spent on discovery-related conflict would have been necessary. Thus, the court
                                                        2
 1   accepts the hours presented for the attorneys and paralegal represented in Teri T. Pham and Jenna
 2   F. Karadbil’s Supplemental Declarations. ECF Nos. 60, 61.
 3           With respect to rates, defendants do not contest the local rate as determined by this court.
 4   See ECF No. 60 at 4 ¶ 9. The court has recently held rates at $350 per hour for attorneys and $75
 5   per hour for paralegals are appropriate in this district. Morgan Hill Concerned Parents Ass’n v.
 6   California Dep’t of Educ., No. 2:11-CV-03471-KJM-AC, 2017 WL 2492850, at *3 (E.D. Cal.
 7   June 9, 2017); see also Ass’n v. California Dep’t of Educ., No. 2:11-CV-03471-KJM-AC, 2017
 8   WL 2492850, at *1 (E.D. Cal. June 9, 2017), Orr v. California Highway Patrol, 2015 WL
 9   9305021 at * 4, 2015 U.S. Dist. LEXIS 170862 at *13 (E.D. Cal. 2015) (Shubb, J.); Lin v.
10   Dignity Health, 2014 WL5698448 at *3, 2014 U.S. Dist. LEXIS 155980 at *7-8 (E.D. Cal. 2014)
11   (Mueller, J.). A calculation of defendants’ billed time since July 28, 2018 at the accepted local
12   rate yields a total sum higher than the amount sought as sanctions. Accordingly, the court will
13   limit the award to defendants’ request of sanctions in the amount of $10,380.
14                                             III. Conclusion
15       For the reasons explained above, it is hereby ordered that plaintiffs shall pay to defendants
16   $10,380 in fees as sanctions within 10 days of this order. Sanctions shall be paid personally by
17   Brian S. Carter and shall not be charged to counsel’s clients. Failure to timely comply with this
18   order will result in further sanctions.
19           IT IS SO ORDERED.
20   DATED: October 12, 2018
21

22

23

24

25

26

27

28
                                                        3
